NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 10a0267n.06

                                             No. 09-3613                               FILED
                                                                                   Apr 29, 2010
                            UNITED STATES COURT OF APPEALS                    LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT


PATRICK ANOSIKE ANYAKUDO; IJEOMA                           )
SYLVIA ANYAKUDO,                                           )
                                                           )       ON PETITION FOR REVIEW OF
       Petitioners,                                        )       AN ORDER OF THE BOARD
                                                           )       OF IMMIGRATION APPEALS
                 v.                                        )
                                                           )
ERIC H. HOLDER, JR., Attorney General of the               )
United States,                                             )
                                                           )
       Respondent.                                         )
                                                           )



BEFORE: GIBBONS and GRIFFIN, Circuit Judges; and DOWD, District Judge.*

       GRIFFIN, Circuit Judge.

       Patrick Anosike Anyakudo (“Anyakudo”), and his wife, Ijeoma Sylvia Anyakudo,1 natives

and citizens of Nigeria, petition for review of an order of the Board of Immigration Appeals (“BIA”

or “Board”) affirming an immigration judge’s (“IJ”) denial of Anyakudo’s application for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).2 Because



       *
         The Honorable David D. Dowd, Jr., Senior United States District Judge for the Northern
District of Ohio, sitting by designation.
       1
           Anyakudo listed his wife as a derivative beneficiary.
       2
        United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, 1465 U.N.T.S. 85, G.A. Res. 39/46, U.N. GAOR 39th Sess., Supp. No.
51 at 197, U.N. Doc. A/39/51 (1984); see also implementing regulations at 8 C.F.R. § 208.18.
No. 09-3613
Anyakudo, et al. v. Holder


Anyakudo has failed to demonstrate a well-founded fear of future persecution, we conclude that his

petition lacks merit.3 Accordingly, we deny the petition for review.

                                                 I.

       From 1999 to 2006, Anyakudo worked as a translator for the United States Drug

Enforcement Agency (“DEA”) in Bangkok, Thailand, and the local Royal Thai Police. Anyakudo’s

principal responsibility was translating wire taps of various Nigerian dialects into English for use

by the DEA in disrupting narcotics trafficking. Over a five-year period, Anyakudo translated

conversations leading to the arrests of thirteen Nigerian drug traffickers and approximately fifty

couriers who were sponsored by traffickers.

       On September 8, 2006, there was a military coup d’état in Thailand, and the new government

suspended wiretapping. As a consequence, Anyakudo found himself without employment and, thus,

was required to leave Thailand prior to the expiration of his work visa. Instead of returning to

Nigeria, Anyakudo and his wife secured tourist visas, which allowed them to travel to the United

States as visitors for pleasure. The visas were issued on October 23, 2006, and expired on May 3,

2007. Prior to their expiration, however, Anyakudo filed an application for asylum, withholding of

removal, and CAT protection. Anyakudo sought asylum based on: (1) his status as “a member of




       3
           Anyakudo does not appeal the denial of his claim for CAT protection.

                                                -2-
No. 09-3613
Anyakudo, et al. v. Holder


the social group of former U.S. government agents known to work in opposition to the drug trade[,]”

and (2) his political opinion.4

       At his removal hearing, Anyakudo testified that he was concerned Nigerian drug traffickers

had become aware of his occupation as a translator working with the DEA and intended to harm him

and/or his family as a result. Anyakudo described several incidents, which he believed justified his

fear. First, he recounted how three uninvited guests attended his January 18, 2003, marriage

celebration in Nigeria. Because Anyakudo was unable to identify the men, and they did not appear

to partake in the celebration, he concluded that these three individuals were connected to the drug

trade. Anyakudo continued by noting that he encountered one of the men again during a ten-day trip

he took to Nigeria in 2005. Although Anyakudo was visiting his old neighborhood, and the man

only looked at him, Anyakudo determined that the man must have followed him.

       Second, Anyakudo testified regarding a conversation he translated on August 17, 2004, from

the wiretap of a suspected drug trafficker. In that discussion, the caller said: “[W]e were able to

get some information about that guy, he’s an [I]bo man working with American agents for the past

4 years.” The other party responded that “there has been speculation that DEA recruited an [I]bo and

Yoruba man for a while now to translate conversations.” To which the caller replied: “Funny part

is, this guy understand [sic] both Yoruba and Igbo languages. Don’t worry we hope he’ll come




       4
        Anyakudo asserts that his “strong belief in eradicating the drug trade from Nigeria”
constitutes a political opinion.

                                               -3-
No. 09-3613
Anyakudo, et al. v. Holder


back.” Anyakudo testified that he believed the description fit him, and that he faxed the transcript

to his superiors, who instructed him to be “cautious.”

       Third, Anyakudo indicated that he had received several reports from his family in Nigeria

regarding suspicious activity and strangers making inquiries about his work. He specifically

recounted how his sister had contacted him in August of 2004 to inform him of a call she received

from unknown individuals questioning her about his job in Thailand. Anyakudo also testified that

his sister’s home had been burgled and that he suspected drug traffickers were to blame.

       Lastly, Anyakudo introduced correspondence he received from his family expressing their

fears for his safety and cautioning him about returning to Nigeria. One such letter was a January 11,

2007, e-mail from his brother, which stated:

       [S]ome men came asking us about you and your family in[]fact [I] smell danger they
       want to kill you,[]because of the nature of your job over[]there,[]from their
       conversation they said you investigated and ap[p]rehended one of their boy[s] and
       because you are the chief security officer working under DRUG ENFORCEMENT
       AGENCY {DEA} []according to them they said the boy is currently serving a jail
       term,[]so they are seriously looking for you . . . .

       Despite these perceived threats, Anyakudo testified that he did not report these incidents to

the Nigerian authorities because he believed they were “in partnership with [the drug traffickers]”

and would not protect him on account of his race and religion. Anyakudo also submitted with his

application for asylum a United States Department of State Country Report on Nigeria, which he

argues demonstrates “that the Nigerian government was rife with corruption involving the drug

trade,” and “that police were largely unable to effectively curb drug trafficking[.]”



                                                -4-
No. 09-3613
Anyakudo, et al. v. Holder


        On September 5, 2007, the IJ denied Anyakudo’s application for asylum, withholding of

removal, and CAT protection. Although the IJ found Anyakudo to be credible, he concluded that

Anyakudo had not demonstrated that he was a member of a social group as recognized under

applicable law. Moreover, the IJ found that Anyakudo had not shown it was more likely than not

he would be harmed or tortured if he returned to Nigeria. The BIA affirmed, holding, in part, that

Anyakudo had not established that either “corrupt Nigerian officials will . . . target him for reprisals,

or that the Nigerian government would be unable or unwilling to protect him from these individuals

or other criminal elements in Nigeria.”

        Anyakudo and his wife timely petition for review.

                                                   II.

        “When the BIA adopts the IJ’s reasoning and supplements the IJ’s opinion, that opinion, as

supplemented by the BIA, becomes the basis for review.” Zhao v. Holder, 569 F.3d 238, 246 (6th

Cir. 2009). We “directly review[] the decision of the IJ while considering the additional comment

made by the BIA.” Id. (internal quotation marks and citation omitted).

        We review questions of law de novo and factual findings under the substantial evidence

standard. Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). Factual findings must be sustained

if they are “supported by reasonable, substantial, and probative evidence on the record considered

as a whole[,]” and they are “conclusive” unless “any reasonable adjudicator would be compelled to

conclude to the contrary.” Id. at 247 (internal quotation marks and citations omitted).




                                                  -5-
No. 09-3613
Anyakudo, et al. v. Holder


       Asylum may be granted to an alien who qualifies as a “refugee,” which is defined as one

“who is unable or unwilling to return to . . . [his home country] because of persecution or a

well-founded fear of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion[.]” 8 U.S.C. §§ 1158(b)(1)(A), 1101(a)(42)(A). An applicant for

asylum bears the burden of demonstrating that “persecution is a reasonable possibility” if he returned

to his country of origin. Perkovic v. INS, 33 F.3d 615, 620 (6th Cir. 1994) (internal quotation marks

and citation omitted). An applicant is not required to demonstrate that he will probably be

persecuted if returned because “[o]ne can certainly have a well-founded fear of an event happening

when there is less than a 50% chance of the occurrence taking place.” INS v. Cardoza-Fonseca, 480
U.S. 421, 431 (1987). The applicant’s testimony, if deemed credible, may be sufficient to sustain

his burden of proof without corroboration. 8 C.F.R. § 1208.13(a).

       Even if not entitled to asylum, an alien may secure withholding of removal if he can show

that his “life or freedom would be threatened in that country [to which he would be sent] because

of the alien’s race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b). The petitioner must establish a “clear

probability of persecution[.]” INS v. Stevic, 467 U.S. 407, 413 (1984). To meet this standard, the

applicant must demonstrate that “it is more likely than not” he will be persecuted upon his return.

8 C.F.R. § 1208.16(b)(2).

       Unlike an application for asylum, however, a grant of an alien’s application for
       withholding is not a basis for adjustment to legal permanent resident status, family
       members are not granted derivative status, and it only prohibits removal of the
       petitioner to the country of risk, but does not prohibit removal to a non-risk country.

                                                -6-
No. 09-3613
Anyakudo, et al. v. Holder


       Furthermore, a greater quantum of proof is required as to the likelihood of
       persecution in the country of risk in order to establish eligibility for withholding. In
       other words, the courts consider the same factors to determine eligibility for both
       asylum and withholding, but in the case of withholding, a higher probability of
       persecution is required.

Castellano-Chacon v. INS, 341 F.3d 533, 545 (6th Cir. 2003).

       To be eligible for CAT protection, the applicant must “establish that it is more likely than

not that he or she would be tortured if removed to the proposed country of removal.” 8 C.F.R. §

1208.16(c)(2); see Ali v. Reno, 237 F.3d 591, 597 (6th Cir. 2001) (defining and discussing “torture”).

We will uphold the BIA’s decisions concerning withholding of removal and CAT protection unless

they are “manifestly contrary to the law.” Castellano-Chacon, 341 F.3d at 545 (internal quotation

marks and citation omitted); 8 U.S.C. § 1252(b)(4)(C). “Thus, the BIA’s determination should be

upheld unless evidence not only supports a contrary conclusion, but indeed compels it.” Zhao, 569
F.3d at 247 (internal quotation marks and citation omitted).

                                                 III.

       Based on the evidence of record, the IJ ruled that Anyakudo failed to establish a well-founded

fear of persecution because the perceived threats to his safety were speculative and not substantiated.

We agree.5 There is no evidence suggesting that the persons who contacted Anyakudo’s sister, or

burglarized her home, were Nigerian drug traffickers. Similarly, the uninvited guests were never

identified or connected in any way to the drug trade. Although Anyakudo claims one of the men


       5
        Because we conclude that Anyakudo has failed to demonstrate a well-founded fear of future
persecution, we do not decide whether the IJ and BIA correctly determined that Anyakudo was not
a member of a cognizable social group and did not express a political opinion.

                                                 -7-
No. 09-3613
Anyakudo, et al. v. Holder


from his wedding followed him during his 2005 visit to his old neighborhood, the individual made

no effort to harm Anyakudo at that time, even though Anyakudo remained in Nigeria for ten days.

See Mapouya v. Gonzales, 487 F.3d 396, 412 (6th Cir. 2007) (“[A]n [asylum] applicant cannot rely

on speculative conclusions or mere assertions of fear of possible persecution, but instead must offer

reasonably specific information showing a real threat of individual persecution.”) (internal quotation

marks and citations omitted).

       Only two incidents may fairly be characterized as connected to the drug trade. The first is

the August 17, 2004, wiretapped conversation between two individuals purportedly identifying

Anyakudo. Yet, even after being alerted to this possible threat, Anyakudo visited Nigeria in 2005

for approximately ten days, during which time he traveled socially to his old neighborhood and saw

a friend. “A well-founded fear of future persecution has both a subjective and an objective

component: an alien must actually fear that he will be persecuted upon return to his country, and he

must present evidence establishing an ‘objective situation’ under which his fear can be deemed

reasonable.” Perkovic, 33 F.3d at 620-21 (quoting Cardoza-Fonseca, 480 U.S. at 430-31, 440).

Anyakudo’s testimony regarding his fear of persecution is strongly undercut by his decision to return

voluntarily to Nigeria for a ten-day visit notwithstanding these alleged threats. Moreover, Anyakudo

was not harmed during his stay in Nigeria.

       The second incident is described in the January 11, 2007, e-mail in which Anyakudo’s

brother indicated that some men had inquired about Anyakudo’s whereabouts. These men allegedly

told his brother that Anyakudo had “investigated and ap[p]rehended one of their boy[s.]” However,


                                                -8-
No. 09-3613
Anyakudo, et al. v. Holder


this report fails to convey an explicit threat. We have held that, to demonstrate persecution, “the

conduct on which the application for asylum is based must go beyond what might reasonably be

characterized as mere harassment . . . .” Gilaj v. Gonzales, 408 F.3d 275, 285 (6th Cir. 2005).

Indeed, “‘persecution’ within the meaning of 8 U.S.C. § 1101(a)(42)(A) requires more than a few

isolated incidents of verbal harassment or intimidation, unaccompanied by any physical punishment,

infliction of harm, or significant deprivation of liberty.” Mikhailevitch v. INS, 146 F.3d 384, 390

(6th Cir. 1998).

       Here, no one threatened to harm, nor actually harmed, Anyakudo or his family. At most, they

received generalized threats from suspected drug traffickers. Such non-specific threats, standing

alone, are insufficient to establish past persecution or a well-founded fear of future persecution,

particularly in light of Anyakudo’s decision to visit Nigeria for ten days after being made aware of

the potential danger.

       Nor did Anyakudo demonstrate that he was targeted by officials of the Nigerian government,

or by individuals the government was unwilling or unable to control. See Ouda v. INS, 324 F.3d
445, 451 (6th Cir. 2003) (“[T]he petitioner must show that the evidence presented was so compelling

that no reasonable factfinder could fail to find the requisite persecution or fear of persecution.”). As

Anyakudo acknowledges, in most instances, he had “no idea” about the identities of the persons who

allegedly threatened his safety. Moreover, Anyakudo failed to report any of the perceived threats

to Nigerian authorities, and his allegation that Nigerian officials would not have assisted him is

speculative and unsubstantiated by the evidence.


                                                 -9-
No. 09-3613
Anyakudo, et al. v. Holder


       Based on the following, we uphold the IJ’s and BIA’s determinations that Anyakudo has not

carried his burden of proof for asylum under § 208 of the INA, 8 U.S.C. § 1158(a), which requires

him to demonstrate a well-founded fear of future persecution in Nigeria based on his alleged

membership in a particular social group, or because of his political opinion. Cardoza-Fonseca, 480
U.S. at 428. Moreover, because his burden of proof is greater when seeking withholding of removal

under § 241(b)(3)(B) of the INA, 8 C.F.R. § 1208.16(b), this claim fails as well. The IJ’s and BIA’s

decisions, “considered as a whole,” are “supported by reasonable, substantial and probative

evidence” and do not compel a contrary conclusion. See Zhao, 569 F.3d at 247.

                                                IV.

       For these reasons, we deny the petition for review.




                                               - 10 -